A Lease made before the Statute of 1807, by a person out of possession, (and others in claiming adverse) to a third person, is good to pass the lessor’s right: Actual possession, by the plaintiff is not necessary to maintain ejectment, i. e. it is not necessary he should ever have been actually possessed.
The Court will not set aside a verdict because the plaintiff declared for and recovered a fee; though his proof shewed an estate of 999 years.
N. B. This was not a case of tenant against landlord, but against strangers.
In ejectment, the declaration is good against the defendants jointly ; although it shall appear in evidence that the possessions and tresspasses of the defendants, were several and distinct, upon the same lot of land, described in the declaration. If the the defendants intend to take advantage of their several possessions they must each disclaim as to the remaider.
Joint damages are to be assessed by the Jury, unless the several defendants disclaim severally.
N. B. In this case the defendants plead not guilty severally, "but no one disclaimed and they were proved to be in possession.